Citation Nr: 0738467	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1974.  He served in the Republic of Vietnam from September 3, 
1971 to April 24, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied service connection for 
PTSD.  The Board notes that the veteran also disagreed with a 
June 2004 rating decision denying an increased rating for his 
skin disease.  However, in an April 2005 VA Form 9, the 
veteran expressed his contention to only appeal the issue of 
service connection for PTSD.

In October 2005, the veteran testified before a Decision 
Review Officer at the RO; a copy of the transcript is 
contained in the claims file.  At the hearing, the veteran 
presented testimony on the issues of his service-connected 
skin disease.  His testimony is construed as an inferred 
claim for an increased evaluation for dermatophytosis and 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a competent medical diagnosis of 
PTSD related to service. 


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A February 2003 VA 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter.  This 
letter informed the appellant of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.  The VA's duty to notify was further satisfied 
with letters dated in March 2004 and May 2005, informing the 
veteran to submit any evidence in his possession and the 
evidence required to substantiate a PTSD claim.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's claims file 
contains his service medical records and service personnel 
records.  The AOJ also requested and obtained VA treatment 
records from the Nashville VA Medical Center (VAMC), lay 
statements, and the veteran's RO hearing transcript.  In 
December 2004, the veteran underwent a VA PTSD examination, 
where the VA examiner reviewed his claims file and provided 
the requested opinion.  Given the above, the Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date, if service connection for PTSD was 
granted on appeal.  Since the veteran's PTSD claim is being 
denied and a disability rating and an effective date will not 
be assigned; there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  Moreover, 
the appellant has not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, personal records, and VA treatment records, a VA 
examination, hearing testimony, and lay statements -- is 
adequate for determining whether the criteria for PTSD have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for PTSD.  On the occasion of the aforementioned 
hearing, the testified regarding exposure to enemy attacks.  
He stated that he witnessed casualties during his wartime 
service in Vietnam and noted that he has acquired PTSD as a 
result of such exposure.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f)); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  Specifically, to establish entitlement 
to service connection for PTSD, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2007).

A review of the veteran's claims file shows that the 
available evidence fails to establish the first element of 
the 38 C.F.R. § 3.304(f) analysis: a current medical 
diagnosis of PTSD.  Outpatient treatment records from the 
Nashville VAMC, between May 1975 and August 2005, show that 
the veteran started seeking treatment for substance abuse in 
1975.  Consistently, his primary medical diagnosis is cocaine 
and alcohol dependence, substance-induced mood disorder, with 
a history of heroin dependence in remission.  In November 
1994, the veteran entered a substance abuse chemical 
dependency unit at the Nashville VAMC.  He received treatment 
at the VAMC for approximately three weeks for issues of 
cocaine addiction and relapse.  The VA psychiatrist ruled out 
PTSD as a possible diagnosis.  

Medical records reveal that the veteran did receive a PTSD 
diagnosis in June 2002.  However, the preliminary diagnosis 
of PTSD was based solely on the veteran's self-reported 
history of being a combat veteran.  During his treatment in 
June 2002, the veteran also reported that he had PTSD 
flashback of dead people and nightmares of killing people.  
There was no additional evidence or analysis on the basis of 
the June 2002 PTSD diagnosis.  A review of the veteran's 
service personnel records show that, while in Vietnam, his 
military occupational specialty was that of a petroleum 
storage specialist.  His service records were not consistent 
with the veteran's self-reported history of being a combat 
veteran.  A DD Form 214 shows that the veteran received a 
National Defense Service Medal, Vietnam Service Medal with 1 
Campaign Star, Republic of Vietnam Campaign Medal with 60 
Device, and 1 Overseas Service Bar.  None of the awards were 
indicative of combat service on the part of the veteran.

In December 2004, the veteran underwent a VA PTSD 
examination, where the veteran reported having seen dead 
bodies in Vietnam.  The examining VA psychologist extensively 
reviewed the veteran's medical history and claims file and 
conducted a mental status examination.  After considering the 
veteran's previous medical treatment history and the results 
of his examination, the VA examiner opined that although the 
veteran had symptoms of anxiety, depression, sleep 
disturbance, and nightmares, those symptoms had consistently 
been problematic in the contest of substance abuse and not to 
any trauma that was possibly experienced in Vietnam.  
Specifically, on the veteran's own account, when he abstained 
from drugs and alcohol and took medication, he no longer 
experienced symptoms of nightmares, intrusive memories, or 
irritability.  The VA examiner found that the veteran did not 
meet the criteria for PTSD.  The veteran was diagnosed with 
cocaine and alcohol dependence, substance-induced mood 
disorder, with a history of heroin dependence in remission.  
Given the above medical evidence, the Board finds that the 
veteran has a diagnosis of cocaine and alcohol dependence and 
mood disorder and not PTSD.  Thus, in the absence of a 
competent medical diagnosis of PTSD, the appellant's claim 
must be denied. 

Finally, the appellant, his family, and his representative 
may believe that there was a causal relationship between the 
veteran's service and his claimed PTSD.  The Board notes that 
several lay statements submitted by the veteran's family 
members attest to the change in the veteran's behavior after 
discharge from military service.  However, such observations 
do not necessarily mean that the veteran has a medical 
diagnosis of PTSD.  Further, there is no indication that they 
possess the requisite knowledge, skill, experience, training, 
or education to qualify as medical experts for their 
statements to be considered competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).






The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


